IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50546
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

          versus


     KENYON LAMONTE WILLIAMS,

                                           Defendant-Appellant.




           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. W-00-CR-55-1


                           March 7, 2003

Before GARWOOD, JOLLY and SMITH, Circuit Judges.

PER CURIAM:*

     In his instant appeal, Kenyon Lamonte Williams challenges only

the sufficiency of the evidence to support his conviction for being

an armed career criminal in possession of a firearm, in violation

of 18 U.S.C. §§ 922(g)(1) and 924(e).   Because he did not move for

a judgment of acquittal below, review “is limited to determining



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
whether there was a manifest miscarriage of justice,” which is

found only where “‘the record is devoid of evidence pointing to

guilt or contains evidence on a key element of the offense [that

is] so tenuous that a conviction would be shocking.’” United States

v. McIntosh, 280 F.3d 479, 483 (5th Cir. 2002) (citation omitted).

       Williams   argues   only     that   there   has    been     a    manifest

miscarriage of justice because there was no evidence to show that

he knowingly possessed the gun that was recovered from his duffel

bag.   He points to the fact that his fingerprints were not found on

the gun, that he did not own the car in which the gun was found,

and that others had access to the bag containing the gun.

       Contrary   to   Williams’s     assertion,    the    record       contains

sufficient evidence from which the jury could conclude that he

constructively possessed the gun.           Williams’s ex-wife testified

that the night before Williams’s arrest, she had found the gun

wrapped in Williams’s clothes, and concealed in a bag that he had

packed and over which he had exercised control, giving the bag to

his sister to put in her car.              Williams’s sister and mother

similarly testified that Williams exercised control over the bag

containing the gun. Both testified that after his arrest, Williams

called them each from jail and asked them to lie on his behalf in

an attempt to invalidate the search that had uncovered the gun.

Such testimony constituted additional circumstantial evidence that

Williams knowingly      possessed    the   gun.    Cf.    United       States   v.


                                      2
Fortenberry, 919 F.2d 923, 925 (5th Cir. 1990).

       Williams, however, ignores the testimony of his mother and

sister in arguing that the only evidence linking him to the gun

came from his ex-wife.     He contends that because of her criminal

history and because collateral portions of her testimony might be

construed as contradictory to the testimony of Officer Carlile,

another prosecution witness, she was not a credible witness and

that her testimony was thus insufficient to prove possession. “The

jury   is   solely   responsible   for   determining   the   weight   and

credibility of the evidence.”      United States v. Casilla, 20 F.3d

600, 603 (5th Cir. 1994).          The jury was free to credit the

testimony of Williams’s ex-wife, and this court will not disturb

the jury’s credibility determinations.      United States v. Wise, 221

F.3d 140, 147 (5th Cir. 2000).      Williams’s argument regarding his

ex-wife’s credibility is thus unavailing.

       Rather than being devoid of evidence pointing to guilt, the

record clearly contains sufficient evidence that Williams knowingly

possessed the gun that was recovered from his bag.             Williams,

therefore, has not demonstrated that his conviction on the evidence

presented was a manifest miscarriage of justice, and his conviction

is therefore

                               AFFIRMED.




                                    3